FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,         No. 20-30183
         Plaintiff-Appellee,
                                     D.C. Nos.
             v.                2:96-cr-00257-WFN-1
                                2:96-cr-00257-WFN
VERNE JAY MERRELL, AKA
Thomas C. James, AKA Jay,
AKA Carl Avery Martell,
AKA Jay Merrell,
       Defendant-Appellant.


UNITED STATES OF AMERICA,         No. 20-30189
         Plaintiff-Appellee,
                                      D.C. No.
             v.                2:96-cr-00259-WFN-1

ROBERT SHERMAN BERRY,
AKA Jim Preston,
      Defendant-Appellant.


UNITED STATES OF AMERICA,         No. 21-30043
         Plaintiff-Appellee,
                                      D.C. No.
             v.                2:96-cr-00258-WFN-1

CHARLES HARRISON BARBEE,
      Defendant-Appellant.          OPINION
2                 UNITED STATES V. MERRELL

         Appeal from the United States District Court
            for the Eastern District of Washington
        Wm. Fremming Nielsen, District Judge, Presiding

             Argued and Submitted April 12, 2022
                     Seattle, Washington

                        Filed June 10, 2022

     Before: Danny J. Boggs, * Andrew D. Hurwitz, and
              Jennifer Sung, Circuit Judges.

                   Opinion by Judge Hurwitz;
                    Dissent by Judge Boggs


                          SUMMARY **


                          Criminal Law

    In three defendants’ consolidated appeals, the panel
(1) vacated the sentences imposed at resentencing on two
18 U.S.C. § 924(c) counts that remained after the district
court—in light of United States v. Davis, 139 S. Ct. 2319
(2019)—had granted 28 U.S.C. § 2255 relief and vacated the
defendants’ convictions on two other § 924(c) counts; and
(2) remanded for resentencing.


    *
      The Honorable Danny J. Boggs, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                UNITED STATES V. MERRELL                    3

    The panel held that the version of 18 U.S.C. § 924(c)(1)
that was amended by the First Step Act of 2018, and not the
original version of § 924(c)(1), applies at post-Act
resentencing of defendants whose sentences were imposed
before the Act’s passage and vacated. In so holding, the
panel interpreted § 403(b) of the Act, which provides that the
statute applies to “any offense that was committed before the
date of enactment of this Act, if a sentence for the offense
has not been imposed as of such date of enactment.” The
panel held that because vacatur of the prior sentences here
wiped the slate clean, a sentence had not been imposed for
purposes of § 403(b) at the time of resentencing. The panel
wrote that the most reasonable reading of § 403(b) is that “a
sentence” means an existing valid sentence, not a prior valid
one; and that the vacated sentence—a legal nullity—cannot
form the legal predicate for the exclusion from the
application of the First Step Act, which Congress expressly
made retroactive under § 403(b).

   The panel rejected the defendants’ other arguments in a
concurrently filed memorandum disposition.

    Dissenting, Sixth Circuit Judge Boggs would hold that
§ 403(b) does not apply retroactively to defendants who
were sentenced prior to December 21, 2018, even if such a
sentence was subsequently vacated. He wrote that instead of
applying the words of the statute to these appellants, the
majority substitutes its theory of what Congress might have
meant.
4             UNITED STATES V. MERRELL

                      COUNSEL

Zachary L. Ayers (argued) and Walter L. Ayers, Ayers Law
Firm P.L.L.C., Spokane, Washington, for Defendant-
Appellant Robert Sherman Berry.

Mark E. Vovos (argued), Mark E. Vovos P.S., Spokane,
Washington, for Defendant-Appellant Charles Harrison
Barbee.

Jeffrey S. Niesen, Spokane, Washington, for Defendant-
Appellant Verne Jay Merrell.

Joseph H. Harrington (argued), Assistant United States
Attorney; Vanessa R. Waldref, United States Attorney;
United States Attorney’s Office, Spokane, Washington; for
Plaintiff-Appellee.
                   UNITED STATES V. MERRELL                            5

                             OPINION

HURWITZ, Circuit Judge:

    These consolidated cases arise out of two significant
recent developments in federal criminal law. The first was
the adoption of the First Step Act of 2018, amending
18 U.S.C. § 924(c)(1), which mandates enhanced sentences
for crimes of violence involving the use of firearms. See
Pub. L. No. 115–391, tit. IV, § 403, 132 Stat. 5194, 5221–22
(2018). The second was the decision of the Supreme Court
in United States v. Davis, 139 S. Ct. 2319 (2019), which held
the “residual clause” in 18 U.S.C. § 924(c)(3)(B)
unconstitutional. 1

    Verne Merrell, Robert Berry, and Charles Barbee
(“appellants”) were convicted in 1997 of various offenses,
including four “crimes of violence” subject to the sentencing
rubric of § 924(c)(1). After Davis, the district court granted
28 U.S.C. § 2255 relief, vacating two of the § 924(c)
convictions and resentencing appellants on the remaining
§ 924(c) convictions. The question for decision is whether
the original version of § 924(c)(1) or the version as amended
by the First Step Act governed that resentencing. The
district court declined to apply the First Step Act. Because
we hold that the First Step Act applies when sentences
imposed before the Act’s passage are vacated and defendants


    1
       Section 924(c)(3) defines a felony “crime of violence” in two
ways. The “elements clause” covers felonies that “[have] as an element
the use, attempted use, or threatened use of physical force against the
person or property of another.” 18 U.S.C. § 924(c)(3)(A). The “residual
clause” covered felonies “that by [their] nature, involve[] a substantial
risk that physical force against the person or property of another may be
used in the course of committing the offense.” Id. § 924(c)(3)(B).
6                  UNITED STATES V. MERRELL

are resentenced after the Act’s passage, we vacate and
remand. 2

                                   A.

    In 1996, appellants committed a series of bank robberies
and bombings in Spokane, Washington. After two trials they
were convicted of a variety of offenses. As relevant here,
those convictions included four counts—Counts Three,
Five, Seven, and Nine—charging crimes of violence
involving the use of firearms. Count Three charged the use
of a destructive device during the arson of a newspaper
building on April 1, 1996; Count Five charged the use of a
destructive device during a bank robbery on April 1, 1996;
Count Seven charged the use of a destructive device during
the arson of a Planned Parenthood building on July 12, 1996;
and Count Nine charged the use of a firearm during a bank
robbery on July 12, 1996. 3

    In 1997, § 924(c)(1) required a minimum sentence of
five years for use of a firearm “in relation to any crime of
violence,” and a sentence of thirty years “if the firearm is a
machinegun, or a destructive device.” Id. “In the case of [a
defendant’s] second or subsequent conviction under this
subsection,” the statute then mandated a sentence of twenty

    2
      We address and reject appellants’ other arguments in a
concurrently filed memorandum disposition, United States v. Merrell,
No. 20-30183 (9th Cir. 2022), ___F. App’x ___ (9th Cir. 2022).
    3
       At the time, 18 U.S.C. § 921(a) defined “firearm” as “any weapon
. . . which will or is designed to or may readily be converted to expel a
projectile by the action of an explosive . . . or any destructive device.”
Id. § 921(a)(3)(A)–(D) (Sept. 30, 1996). The statute defined a
“destructive device” as “any explosive,” including a “bomb.” Id.
§ 921(a)(4)(A)(i).
                UNITED STATES V. MERRELL                     7

years, or a life sentence “if the firearm is a machinegun, or a
destructive device.” Id. At the time, the qualifying “second
or subsequent conviction” could arise from the same trial
and indictment as the “first” conviction. See Deal v. United
States, 508 U.S. 129, 132–37 (1993); Davis, 139 S. Ct. at
2324 n.1.        And, multiple sentences imposed under
§ 924(c)(1) were required to be consecutive, or “stacked.”
See 18 U.S.C. § 924(c)(1) (1996).

    Accordingly, the district court sentenced appellants to
thirty years on Count Three, which involved use of a
destructive device, consecutive life sentences on Counts
Five and Seven, which also involved using a destructive
device, and a consecutive sentence of twenty years on Count
Nine. Appellants’ convictions and sentences were affirmed
on direct appeal. United States v. Merrell, et al., 182 F.3d
929 (9th Cir. 1999) (unpublished).

    After Davis was decided, the district court granted
§ 2255 relief, vacating the convictions on Counts Three and
Seven because the underlying predicate offenses for the
§ 924(c) convictions, violations of 18 U.S.C. § 844(i), no
longer qualified as crimes of violence after the invalidation
of the residual clause. See 139 S. Ct. at 2336. The district
court then resentenced appellants on the two remaining
§ 924(c) convictions, Counts Five and Nine, both of which
were predicated on convictions for armed bank robbery in
violation of 18 U.S.C. § 2113(a). The court “stacked” the
sentences, imposing a 30-year sentence on Count Five and a
20-year consecutive sentence on Count Nine, which the
8                   UNITED STATES V. MERRELL

court treated as a “second or subsequent conviction” under
§ 924(c)(1). 4

    The First Step Act, enacted on December 21, 2018,
allows § 924(c)(1) sentencing enhancements for a second or
subsequent conviction only “after a prior [§ 924(c)]
conviction . . . has become final,” Pub. L. 115–391, tit. IV,
§ 403(a), 132 Stat. at 5221–22, and thus abrogates the Deal
rule allowing enhancements based on convictions arising out
of the same indictment and trial, see 508 U.S. at 136–137.
The district court rejected appellants’ contentions that the
First Step Act applied to their resentencing. Appellants
timely appealed. 5

                                     B.

    In § 403(b) of the First Step Act, entitled “Applicability
to Pending Cases,” Congress provided that the statute
applied to “any offense that was committed before the date
of enactment of this Act, if a sentence for the offense has not
been imposed as of such date of enactment.” Pub. L. 115–
391, tit. IV, § 403(b), 132 Stat. at 5222. Appellants’ offenses

    4
       The district court treated Count Five as the first conviction and
therefore the “second or subsequent” life penalty requirement in
§ 924(c)(1) for use of a destructive device did not apply. See United
States v. Major, 676 F.3d 803, 814–815 (9th Cir. 2012) (requiring the
district court to determine the order in which defendants receive
convictions, and when the district court does not have sufficient
information to determine that order, “it must order the convictions so that
the mandatory minimum sentence is minimized.”).
    5
       Berry was granted compassionate release after this appeal was
filed, but is still subject to supervised release. Because the district court
may impose a different term of supervised release upon the resentencing
sought in this appeal, see 18 U.S.C. § 3583, Berry’s appeal is not moot.
See United States v. Verdin, 243 F.3d 1174, 1178 (9th Cir. 2001).
                UNITED STATES V. MERRELL                      9

were committed before the date of enactment. The question
is how to interpret the second clause in § 403(b), which
applies the Act to such cases “if a sentence for the offense
has not been imposed as of such date of enactment.” Id.
More particularly, the issue is whether that clause bars
application of the Act to cases like these, in which sentences
imposed before the date of enactment were subsequently
vacated, and new sentences were imposed after the date of
enactment.

    We have not previously confronted that issue. In United
States v. Voris, we held that the Act does not apply to a direct
appeal by a defendant sentenced before its enactment.
964 F.3d 864, 875 (9th Cir. 2020). But Voris expressly left
open whether § 403(b) makes the Act applicable when a
defendant’s pre-enactment sentence is vacated and a new
sentence must be imposed after the date of enactment. See
id. at 875 n.12.

    Our sister Circuits, however, have confronted this
question and closely related ones, albeit with varying results.
The Sixth Circuit has held that the First Step Act applied to
a resentencing after the date of enactment when the original
sentence was vacated before that date, see United States v.
Henry, 983 F.3d 214, 222 (6th Cir. 2020), but later declined
to apply the Act to a case, like those here, in which the
sentence was vacated after enactment, see United States v.
Jackson, 995 F.3d 522, 525–26 (6th Cir. 2021). The Third
Circuit has declined to apply the First Step Act to a sentence
vacated before the date of enactment. See United States v.
Hodge, 948 F.3d 160, 161–62 (3d Cir. 2020). In contrast,
the Seventh Circuit has held that the Act applies to
defendants whose sentences were vacated before Congress
enacted the legislation and who were awaiting resentencing
thereafter. United States v. Uriarte, 975 F.3d 596, 602–05
10                 UNITED STATES V. MERRELL

(7th Cir. 2020) (en banc). And the Fourth Circuit, analyzing
an identical provision in § 401(c), which deals with drug
felonies, has held that the First Step Act applies to
defendants whose original sentences were vacated after the
legislation was enacted. United States v. Bethea, 841 F.
App’x 544, 549–50 (4th Cir. 2021). Although these cases
involved varying scenarios, the critical issue in each was
whether the reference in § 403(b) to “a sentence” means
“any sentence,” even a vacated one. 6

                                   C.

    The government argues that the phrase “a sentence” in
§ 403(b) must be read as “any sentence,” and that the First
Step Act therefore applies retroactively only to those who
committed offenses before its enactment but had never been
sentenced by that date. Agreeing with the Seventh and
Fourth Circuits, however, we hold that because vacatur of
the prior sentences in the cases before us “wiped the slate
clean,” Pepper v. United States, 562 U.S. 476, 507 (2011),
“a sentence . . . ha[d] not been imposed” for purposes of
§ 403(b) at the time of resentencing. See Uriarte, 975 F.3d
at 601–602; see also Bethea, 841 F. App’x at 550 (“[T]he
district court’s vacatur and reentry of judgment nullified
Bethea’s original sentence such that a sentence cannot



     6
      The government also cites United States v. Gomez, 960 F.3d 173
(5th Cir. 2020) and United States v. Richardson, 948 F.3d 733 (6th Cir.
2020). However, neither considered application of the First Step Act to
a sentence vacated before the date of its enactment and a resentencing on
an open record thereafter. See Gomez, 960 F.3d at 177 (like Voris,
declining to apply the Act to a case on direct appeal involving a sentence
imposed before enactment); Richardson, 948 F.3d at 745–53 (declining
to apply § 403 to a defendant resentenced before enactment).
                UNITED STATES V. MERRELL                   11

legally be said to have been imposed until [the date of
resentencing].”).

     The government relies heavily on the Third Circuit’s
statement that § 403(b) “conditions the reduced mandatory
minimum’s retroactive application on the imposition of a
sentence—not the sentence, an ultimate sentence, or a final
sentence.” Hodge, 948 F.3d at 163. But, unlike the Third
Circuit, we do not find Congress’s use of that article in
§ 403(b) dispositive. As the Seventh Circuit noted, “one
could draw significance from the fact that Congress did not
use the words ‘an original sentence’ or ‘an initial
sentence.’” Uriarte, 975 F.3d at 604. And like the Seventh
Circuit, we find that the use of the word “any” in the initial
clause of § 403(b) renders the government’s restrictive
reading of “a” in the second clause less plausible. “Had
Congress intended the phrase ‘a sentence’ to convey a very
broad meaning, it could have used the word ‘any,’ as it did
earlier in the same sentence: ‘This section … shall apply to
any offense … if a sentence … has not been imposed ….’”
Id.; see also Patel v. Garland, 142 S. Ct. 1614, 1622 (2022)
(“As this Court has repeatedly explained, the word ‘any’ has
an expansive meaning.”) (quoting Babb v. Wilkie, 140 S. Ct.
1168, 1173 n. 2 (2020)) (cleaned up).

    Thus, we decline to resolve this case simply through a
technical parsing of the word “a,” and instead engage in the
“holistic endeavor” demanded by the Supreme Court for
statutory interpretation. United Sav. Ass’n of Tex. v. Timbers
of Inwood Forest Assocs., Ltd., 484 U.S. 365, 371 (1988). In
doing so, we find it clear that § 403(b) was intended to
ensure that the adoption of the First Step Act by itself would
not affect any sentence previously imposed. But we are
unable to conclude that Congress intended to deny the
benefits of the Act to a defendant whose previous sentence
12              UNITED STATES V. MERRELL

has been declared null and void, and who, consequently, has
“a sentence … imposed” after the Act’s date of enactment.

    We start from the settled principle that the vacatur of
appellants’ original sentences legally “wiped the slate
clean.” Pepper, 562 U.S. at 507. “[W]hen a criminal
sentence is vacated, it becomes void in its entirety,” United
States v. Stinson, 97 F.3d 466, 469 (11th Cir. 1996), and “the
defendant is placed in the same position as if he had never
been sentenced,” United States v. Maldonado, 996 F.2d 598,
599 (2d Cir. 1993) (per curiam). Applying that principle, we
have emphasized that absent contrary instructions from an
appellate court, a resentencing is on an open record, and the
district court “generally should be free to consider any
matters relevant to sentencing, even those that may not have
been raised at the first sentencing hearing, as if it were
sentencing de novo.” United States v. Matthews, 278 F.3d
880, 885–86 (9th Cir. 2002) (citations omitted); see also
United States v. Ponce, 51 F.3d 820, 826 (9th Cir. 1995)
(rejecting the argument that, after vacatur, a district court is
bound by its earlier criminal history category determination).
That is precisely what occurred here; the district court
engaged in a resentencing de novo.

    Moreover, we recognize that Congress does not draft
statutes in a vacuum. See, e.g., Cannon v. Univ. of Chic.,
441 U.S. 677, 696–97 (1979) (“It is always appropriate to
assume that our elected representatives, like other citizens,
know the law.”); Abrego Abrego v. Dow Chem. Co.,
443 F.3d 676, 684 (9th Cir. 2006) (“Congress is aware of the
legal context in which it is legislating.”). Because “Congress
is … presumed to know existing law pertinent to any new
legislation it enacts,” United States v. LeCoe, 936 F.2d 398,
403 (9th Cir. 1991), we cannot conclude that the term “a
sentence” in § 403(b) refers to a vacated sentence, something
                UNITED STATES V. MERRELL                     13

that the existing law treats as null and void, see, e.g., United
States v. Mobley, 833 F.3d 797, 802 (7th Cir. 2016) (“When
we vacate a sentence and order a full remand, the defendant
has a ‘clean slate’—that is, there is no sentence until the
district court imposes a new one.”); United States v.
Maxwell, 590 F.3d 585, 589 (8th Cir. 2010) (vacated
sentences “were invalidated, nullified, or made void”);
United States v. Muhammad, 478 F.3d 247, 250 (4th Cir.
2007) (vacatur of a sentence means that “prior sentencing
proceedings were nullified”); United States v. Grant,
397 F.3d 1330, 1334 (11th Cir. 2005) (“[A]n original
sentence is wiped away by a vacatur, leaving the district
court with a clean slate upon which to write at a defendant’s
re-sentencing.”); United States v. Moree, 928 F.2d 654, 656
(5th Cir. 1991) (vacatur of sentence “rendered … sentence
null and void”).

    We note that Congress enacted the First Step Act to
reduce the severity of sentences for certain “stacked”
charges, including § 924(c) convictions. See Gomez,
960 F.3d at 176. “There is no reason to think that Congress
excluded from its remedy pre-Act offenders facing plenary
resentencing. Pre-Act offenders whose sentences have been
vacated are similarly situated to individuals who have never
been sentenced.” Uriarte, 975 F.3d at 603. An unsentenced
defendant and a defendant whose sentence has been vacated
both lack any sentence until the ultimate sentencing day.
And, “on sentencing day, both should be treated under the
same congressional policy.” Id. at 602.

    In short, we think that the most reasonable reading of
§ 403(b) is the one adopted by the Seventh Circuit, which is
that “a sentence” means an existing valid sentence, not a
14                   UNITED STATES V. MERRELL

prior invalid one. 7 And if some doubt on the issue could be
said to arise concerning the different reading of § 403(b)
adopted by two other Circuits, the rule of lenity points to the
same result. “[W]e have always reserved lenity for those
situations in which a reasonable doubt persists about a
statute’s intended scope even after resort to the language and
structure, legislative history, and motivating polices of the
statute.” Moskal v. United States, 498 U.S. 103, 108 (1990)
(cleaned up). Reasonable doubts “should be resolved in
favor of liberty.” See Wooden v. United States, 142 S. Ct.
1063, 1087 (2022) (Gorsuch, J., concurring).

    Nor are we persuaded by the government’s argument that
because § 403(a) of the Act, which provides that “second or
subsequent” conviction enhancements are only triggered
after a prior § 924(c) conviction “become[s] final,” Congress
somehow meant the reference in § 403 (b) to “a sentence” to
refer to something other than the “final sentence.” The use
of the word “final” in § 403(a) was necessary to achieve a
central objective of the Act, which was no longer to require
mandatory enhancements when multiple convictions arose
from the same indictment and trial, and thus became final
simultaneously. The use of the word “final” in that context
simply has no bearing on whether a vacated sentence
imposed before the adoption of the First Step Act
disqualifies a defendant from coverage of the Act.



     7
        Our conclusion that the First Step Act applies when a sentence has
been vacated does not undermine sentence finality. “[W]hen individuals
. . . have their original sentence nullified by the district court, it is not the
[First Step Act] that reopens their sentence.” Bethea, 841 Fed. App’x
at 550. We simply hold that “[a]ny new sentence imposed after
enactment must comply with the [First Step Act’s] requirements.” Id.
(emphasis added).
                UNITED STATES V. MERRELL                    15

    In any event, we do not read “a sentence” as “a final
sentence.” Our holding does not require a sentence to be
“final” to constitute “a sentence” that “has been imposed.”
Indeed, we have already recognized that the Act does not
apply in a direct appeal by a defendant sentenced before its
enactment, even though that sentence is technically “final”
until direct appeals are exhausted. See Voris, 964 F.3d
at 875. Rather, we merely recognize the effect of a vacatur.
A vacatur, by “wip[ing] the slate clean,” Pepper, 562 U.S.
at 507, requires us to treat the vacated sentence as if it were
never imposed. That vacated sentence—a legal nullity—
therefore cannot form the legal predicate for the exclusion
from the application of the First Step Act—which Congress
expressly made retroactive under § 403(b).

                              D.

   For the reasons above, we vacate appellants’ sentences
and remand for resentencing. We of course express no
opinion as to the appropriate sentences to be imposed on
remand.

   SENTENCES VACATED; REMANDED.



BOGGS, Circuit Judge, dissenting:

    In 2018, Congress implemented widespread criminal-
justice reform. To balance the twin goals of prospective
lenity and retrospective certainty, Congress outlined when
and how those reforms would apply to crimes that had
already been committed. This court should apply the words
of the statute to these appellants. Because the majority
declines to do so, and instead substitutes its theory of what
Congress might have meant, I respectfully dissent.
16              UNITED STATES V. MERRELL

   Section 403(b) of the First Step Act explained how the
amendments to § 924(c) would apply to pending cases:

       (b) APPLICABILITY TO PENDING
       CASES.—This section [403], and the
       amendments made by this section, shall apply
       to any offense that was committed before the
       date of enactment of this Act [, December 21,
       2018], if a sentence has not been imposed as
       of such date of enactment.”

First Step Act § 403(b).

    The First Step Act, therefore, provided that its
substantive reforms would be retroactive, but only to a point.
The provision can be parsed this way: (1) Section 403
applies retroactively; (2) to offenses committed before
December 21, 2018; (3) if; (4) a sentence for that offense;
(5) has not been imposed as of December 21, 2018. The use
of the indefinite article in “a sentence” indicates a non-
specific, rather than a particular, sentence. Next, the phrase
“has not been imposed” is in the present-perfect tense. The
present-perfect tense “denotes an act, state, or condition that
is now completed or continues up to the present.” THE
CHICAGO MANUAL OF STYLE ¶ 5.132 (17th ed. 2017).
The statute therefore directs the court to look at a specific
date—December 21, 2018—and ask whether, on that date,
the act of imposing the sentence was complete. A sentence
is imposed when the district court announces it. Voris, 964
F.3d at 874. On December 21, 2018, a sentence for
appellants’ offenses had been imposed on them for almost
twenty years. That should be the end of the inquiry.

   Concluding otherwise leads to results that can hardly be
squared with the text. Appellants serve as an illustration.
They were convicted for offenses that had been committed
                UNITED STATES V. MERRELL                   17

decades ago. A Supreme Court case decided twenty years
later led to a successful habeas petition and a subsequent
vacatur of the sentences that had been imposed on them.
Adopting Appellants’ position would mean that a defendant
who was convicted, sentenced, and imprisoned as of 1997
(up to and including December 21, 2018) is somehow a
defendant on whom a sentence has not been imposed as of
December 21, 2018.

    The plain language of § 403(b), therefore, resolves this
issue. To get around this reading, the majority observes that
a vacated sentence is legally void (as of the time it was
vacated) and speculates that Congress could not have
intended a vacated sentence to have an effect on a
subsequent re-sentencing. It declines to emphasize the
indefinite article “a” in “a sentence” and instead reads that
phrase to mean “a sentence that has not been vacated at the
time of resentencing.” And, it concludes that the “most
reasonable” interpretation of § 403(b) treats those who are
sentenced for the first time after the First Step Act the same
as those who were sentenced prior to it but whose sentences
were later vacated.

    First, although vacatur does in some sense abolish the
carceral consequences of the vacated sentence, recognizing
the historical fact that a previous sentence has been imposed
does not require giving effect to the since-vacated sentence.
No party challenges other aspects of the reimposed sentence
which also rely on “legally void” components. For example,
the penalty for a second or subsequent § 924(c) conviction
at the time appellants offended was twenty years. It is now
twenty-five years. Compare 18 U.S.C. § 924(c)(1) (1996)
with 18 U.S.C. § 924(c)(1)(C)(i) (2018). Yet appellants do
not claim that, assuming their convictions cannot be stacked,
a twenty-five-year rather than twenty-year sentence would
18               UNITED STATES V. MERRELL

result, despite the fact that the statute authorizing the twenty-
year sentence no longer has a legal effect. And even if the
original sentence later became void, it was not void on
December 21, 2018, which is the date the statute dictates the
court to contemplate.

    Second, the majority rejects the argument that “a
sentence” in § 403(b) does not mean “a final sentence” even
though Congress specifically distinguished those concepts in
§ 403(a). But this court has already looked to the contrast
between § 403(a) and § 403(b) to reject the argument that
“imposed” means “finally imposed.” See United States v.
Voris, 964 F.3d 864, 874 (9th Cir. 2020). And while the
majority undertakes a “holistic” review of the First Step
Act’s general tenor of sentence reform, it is unwilling to
apply that holistic review to a phrase used only a few
sentences prior. In my view, expressly identifying “finality”
as a meaningful concept in § 403(a) but not in § 403(b)
supports the interpretation that “a sentence” is not limited to
a final sentence. Moreover, the section is titled “applicability
to pending cases” and seems to cover just that—pending
cases. It does not expressly contemplate closed cases that are
one day reopened.

    Finally, it is Congress, not this court, which decides
whether and how to apply a new criminal statute
retroactively. The majority insists that it is better to treat
newly sentenced defendants the same as defendants
sentenced years before whose sentences are later vacated.
Perhaps it is sensible or desirable to do so. Congress
certainly could have designed a statute like that, and indeed,
could have gone further and applied the statute retroactively
to all defendants, whether or not the sentence is later vacated.
But we are tasked with applying the statute as it is written,
not as it might have been written.
               UNITED STATES V. MERRELL                   19

    I would therefore affirm the district court and hold that
§ 403(b) does not apply retroactively to defendants who
were sentenced prior to December 21, 2018, even if such a
sentence was subsequently vacated. Because the majority
declines to do so, I respectfully dissent.